Holmes, J.
The defendant" in this case was the former owner of certain land subject to a mortgage. The mortgage was foreclosed with his knowledge. He remained in occupation of the land, and, without any contract or consent on the part of the owner, put up a house and part of a barn upon it. The female *484plaintiff then bought the land, and now seeks to enjoin the defendant from removing the structures.
When the buildings were attached to the realty, they became part of it, and the defendant does not bring himself within the rules that authorize a severance, even as against the owners at that time. Sudbury Parish v. Jones, 8 Cush. 184, 190. Oakman v. Dorchester Ins. Co. 98 Mass. 57. Madigan v. McCarthy, 108 Mass. 376, 377. The plaintiff seems to have the additional circumstance in her favor, that she is a purchaser without notice. Gibbs v. Estey, 15 Gray, 587. Madigan v. McCarthy, ubi supra. At all events, she has a perfect title; and no reason is disclosed why equity should not protect her from irreparable damage.

Decree for the plaintiffs.